Citation Nr: 0948417	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), initially evaluated as 
10 percent disabling from July 28, 2004, through April 14, 
2009, and as 30 percent disabling on and after April 15, 
2009.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for acid reflux 
disease, to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and November 2004 rating decisions 
and a June 2008 Decision Review Officer (DRO) decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The July 2004 rating decision denied entitlement to service 
connection for diabetes mellitus, pseudofolliculitis barbae, 
pes planus, acid reflux, and sinusitis.  The November 2004 
rating decision denied service connection for PTSD and acid 
reflux.  Service connection for PTSD was eventually granted 
in the June 2008 DRO decision and a 10 percent rating was 
assigned, effective July 28, 2004.  This rating was increased 
to 30 percent effective April 15, 2009, in a June 2009 rating 
decision.  A timely appeal has been perfected on the 
disability ratings assigned in connection with the PTSD 
claim.

In September 2009, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by flattened affect; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; some suicidal ideation; obsessional rituals 
which interfere with routine activities; some neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).  

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran set foot on land in 
Vietnam during his military service.

3.  The Veteran did not exhibit pseudofolliculitis barbae in 
service, and such disability is not otherwise shown to be 
associated with his active duty.

4.  The Veteran did not exhibit bilateral pes planus in 
service, and such disability is not otherwise shown to be 
associated with his active duty.

5.  The Veteran did not exhibit acid reflux in service, the 
Veteran did not exhibit ulcers within one year of separation 
from service; acid reflux is not etiologically related to any 
injury or disease during the Veteran's active service, and 
acid reflux is not causally related to or aggravated by any 
service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but 
no more, for PTSD have been met.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  Resolving doubt in favor of the Veteran, diabetes 
mellitus is presumed to have been incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  Pseudofolliculitis barbae was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

4.  Bilateral pes planus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  Acid reflux was not incurred in or aggravated by active 
service, ulcers may not be presumed to have been caused or 
aggravated by active service, and acid reflux was not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

However, for initial rating claims, where, as here, 
entitlement to disability benefits has been granted and an 
initial rating has been assigned, the original claim has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for entitlement to 
benefits has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that a letter issued in 
September 2004 advised of the evidence needed to substantiate 
the Veteran's initial claim of entitlement to service 
connection for PTSD, as well as the acid reflux claim.  A 
December 2003 letter provided this information with respect 
to the service connection claims that are on appeal.  These 
letters advised the Veteran of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The 
September 2004 letter provided specific information with 
respect to establishing service connection for PTSD and 
notified the Veteran of how to establish entitlement to 
service connection on a secondary basis.  An August 2009 
letter advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.  

Although the Veteran's claims were not readjudicated 
following the issuance of the August 2009 notice letter, the 
record reflects that the appellant had the opportunity to 
submit argument in support of his claims.  The Board notes, 
in particular, that the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge in 
September 2009.  Thus, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the Veteran will have further 
opportunity to participate in the assignment of a disability 
rating and an effective date with respect to the diabetes 
mellitus claim being granted herein.  Because the Board 
concludes below that the preponderance of the evidence is 
against the appellant's remaining claims for service 
connection, any questions as to the appropriate disability 
evaluation or effective date to be assigned are rendered 
moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, service 
personnel records, VA medical records, and private treatment 
records.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The RO arranged for the Veteran to undergo VA examinations in 
connection with his PTSD claim in July 2007 and April 2009.  
The Veteran underwent an examination for his acid reflux 
claim in July 2008.  The Board finds that the resulting 
examination reports are considered adequate for the purpose 
of determining the PTSD and acid reflux claims decided 
herein.  These reports reflect that the examiners reviewed 
the claims folder, including relevant in-service and post-
service treatment records.  During the examinations, the 
examiners elicited from the Veteran his history of complaints 
and symptoms, and provided clinical findings detailing the 
results of these examinations.  As will be discussed below, 
the PTSD examiner provided a thorough description of the 
Veteran's PTSD symptomatology, and the acid reflux examiner 
explained the rationale behind the conclusion drawn through 
citation to medical principles and the facts of the Veteran's 
case.  For these reasons, the Board concludes that the VA 
examination reports in this case provide adequate bases for a 
decision.

The Board notes that the Veteran has not been provided VA 
examinations for the claims of entitlement to service 
connection for diabetes mellitus, pseudofolliculitis barbae, 
and bilateral pes planus.  However, the Board finds that 
examinations are not necessary to decide these claims.  
Because the diabetes mellitus claim is being granted herein, 
the lack of a VA examination report is harmless.  Any 
examination that is considered necessary in order to rate the 
Veteran's diabetes mellitus will be scheduled in connection 
with the rating of this claim.  With respect to the 
pseudofolliculitis barbae and bilateral pes planus claims, 
there is no credible evidence of an association between the 
claimed disabilities and service.  Specifically, as will be 
discussed below, there is no credible evidence of the claimed 
disabilities in service and no credible evidence of any of 
these disabilities for many years following service.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The Veteran's PTSD was assigned a 10 percent disability 
rating from July 28, 2004, through April 14, 2009.  This 
rating was increased to 30 percent rating beginning on April 
15, 2009.  The Veteran essentially contends that higher 
ratings are warranted.

The criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, for 
each level of disability at 10 percent and higher are as 
follows:

10 percent - Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 61 to 70 indicate some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores from 51 to 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers and co- workers).  GAF scores of 41 to 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).  GAF scores of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

Having reviewed the complete record, the Board finds that the 
competent evidence of record supports granting a rating of 50 
percent for the entire period that is contemplated by this 
appeal  In this regard, the Board found the most probative 
evidence to be the July 2007 and April 2009 VA examination 
reports and the September 2009 hearing testimony.
 
According to the July 2007 VA examination report, the Veteran 
reported erratic sleep, sleeping three hours with many 
awakenings at night and taking naps that last an hour or less 
during the day.  He reported having nightmares once or twice 
per month about his stressor events in Vietnam and that he 
sometimes awakens from these nightmares in an altered state 
of mind.  He also has intrusive thoughts that occur a couple 
of times a week, sometimes when he is in bed and sometimes 
when he is awake during the day.  The images involve the 
death of people he knew.  The main emotion associated with 
these thoughts appeared to be sadness.  While he reported 
avoiding talking, conversations, and feelings associated with 
these experiences, he reported being able to watch movies and 
other reminders of Vietnam.  He reported these experiences 
are unpleasant, but he said he was trying not to engage in 
avoidance when he has some control over them.  

The Veteran reported that he felt separate and distant from 
other people, especially civilians, when he returned from 
Vietnam and that he has had a hard time over the years 
forming close emotional connections.  He reported that he 
isolates and has low energy and motivation.  He reported 
having had some suicidal ideation and having a negative self-
image.  He is generally nervous and tense and his muscles are 
tight and sometimes quiver.  He reported that he jumps and 
gets to an alert status very quickly if he hears a sound.  He 
looks, listens, checks, and rechecks his environment quite 
thoroughly.  If he goes to a restaurant, he sits where he can 
see everything.  

The examiner noted that the Veteran is being treated for his 
symptoms with two mental health medications.

The Veteran has been married three times.  He reported that 
his first wife left him because of his irritable behavior.  
He has two sons in their thirties.  He has a close 
relationship with one of them, but the other one does not 
understand him.  He reported his temper affected his 
relationship in the past and continues to affect the quality 
of his current marriage.  He described his current marriage 
as "pretty good."  He reported that he goes to church and 
is involved with the Masons.  He likes to camp and fish.  He 
and his wife go out to eat and to sporting events sometimes.  
They generally do things together without the involvement of 
other people, though on occasion they will have some social 
activities with other people.  The Veteran felt his social 
activities are mildly limited by his mental health issues.  

The Veteran was working as a data systems specialist at 
Tinker Air Force Base.  He had worked in the federal service 
for 35 years, including military service.  He was getting to 
the point where his combination of age and years of service 
could lead to retirement.  He was thinking of retiring.  He 
reported that he sometimes falls asleep at work because his 
sleep is so poor at night.  This usually happens two or three 
times per week, and his performance evaluation has been 
lowered because of this.  He also has some difficulty 
relating to people on the job.  

The examiner noted that the Veteran was generally sad 
throughout the interview.  His mood was down and he was near 
tears.  The Veteran was casually and appropriately dressed, 
and he was oriented times four.

The Veteran's short-term memory was indicated to be 
reasonably good following some difficulty with initial 
registration.  There was no evidence of thought disorder in 
the sense of derailment, tangentiality, or circumlocution.  
He had no organized hallucinations or delusions suggestive of 
any psychotic phenomenon.  He reported seeing boots and 
helmets, which were images from his stressor events.  He also 
reported sometimes seeing strange and vague things in his 
visual field and cannot determine what they are.  The 
Veteran's eye contact was mostly appropriate throughout the 
session.  His appetite was reported as variable.  He drinks 
approximately ten drinks per week, but he never drinks more 
than two at a time.  He smokes about 15 little cigars a day 
and said he does not inhale them.  

On cognitive functioning testing, the Veteran indicated an 
adequate to good level of verbal analysis skills.  He also 
indicated good verbal abstracting skills.  There was no 
impairment of thought process or communication.  

The examiner diagnosed PTSD with associated depression and 
assigned a GAF score of 62.  The examiner also noted, in 
relevant part, that the Veteran has restricted range of 
affect noted most clearly in his difficulty having close and 
loving feelings with other people, and considerable 
difficulty with sleep, anger, and irritability.  It was noted 
that the Veteran's social activities appeared to be mildly 
limited by PTSD, and that his relationship with his first 
wife ended primarily because of his irritability and short 
temper, which also factor into his relationship with his 
current wife.  The examiner determined that, overall, the 
Veteran's PTSD produces a moderate degree of dysfunction in 
terms of his social and work capacity.

The April 2009 VA examination report noted depressed mood, 
poor sleep, variable appetite and weight gain, difficulty 
sleeping, and feeling worthless nearly every day.  He has 
nightmares three to four times per week.  Socially, he keeps 
to himself and does not want to be bothered.  He reported 
that his wife told him he is irritable and gets angry over 
little things.  

Since his last VA examination, the Veteran had completed an 
intensive PTSD group program and has continued attending the 
outpatient follow-up group.  He was being treated with 
venlafaxine and lorazepam for depression, anxiety, and 
difficulty sleeping.  

He reported he has an adequate relationship with one of his 
sons but rarely talks to the other.  He reported that he had 
no friends and had not attended a Masons meeting in 
approximately four years.  When he used to attend Masons 
meetings, he would busy himself with chores during activities 
to decrease the amount of social contact.  He continues to 
attend church but he avoids social contact.  He continues to 
camp and fish, but he explained that these are solitary 
activities and he does them so as not to be bothered by 
anyone.  The examiner noted that the Veteran's social 
functioning appeared to be mildly worsened since the July 
2007 evaluation in terms of his need for decreased contact 
with others and his irritability and anger.  The examiner 
noted that the Veteran had retired in January 2008 and that 
he is able to maintain personal hygiene and activities of 
daily living.

On examination, the Veteran was very casually dressed and 
wearing a worn sweat suit with bleach stains on it.  He 
appeared to be adequately groomed with fair personal hygiene.  
He was oriented times four.  His affect was congruent with 
mood, which appeared depressed.  He showed no signs of a 
thought disorder in terms of derailment, tangentiality, or 
circumlocution.  He denied hallucinations and delusions.  He 
denied suicidal or homicidal ideation or intent.  He admitted 
to having periods of wondering whether life was worth living 
but denied he would ever act on any thoughts.  His sleep 
continued to be poor, sleeping only three hours per night on 
his current medication.  He reported his appetite comes and 
goes and that he has weight fluctuations.  He denied alcohol 
or drug abuse.  He reported having trouble with short term 
memory, attention, and concentration.  He gave examples of 
forgetting appointments and finding himself forgetting why he 
went into a certain room.  On objective measures, he was able 
to remember two out of three words after two minutes.  He 
also had some difficulty with serial sevens.  Otherwise, 
cognitive functioning appeared to be within normal limits.  
There was no impairment of thought process or communication.  
There were no recent incidents of inappropriate behavior.   
 
The examiner diagnosed PTSD, chronic, with depression and 
assigned a GAF score of 70.  The examiner noted that the 
Veteran showed persistent increased arousal as evidenced by 
difficulty sleeping, anger and irritability, and an 
exaggerated startle response.  Overall, the Veteran appeared 
to have mild impairment with respect to social functioning, 
but his problems did appear to have worsened since the last 
examination.  The examiner noted that, for example, the 
Veteran reported at his first examination that he got along 
well with his wife, but now he reports problems with 
irritability and anger.  For the most part, he continues to 
feel like he does not want to be bothered by other people.  
His occupational functioning had not changed in terms of 
impairment but it had changed in terms of situation.  The 
examiner noted that, now that the Veteran is retired, he may 
be having more difficulty coping because he has more time on 
his hands.  She noted that the Veteran tries to stay as busy 
as possible.  

The Veteran and his wife offered testimony concerning his 
PTSD at the September 2009 Board hearing.  His wife testified 
that she had known the Veteran for about nine years, when he 
joined her church, and that they had been married three 
years.  She testified she has really gotten to know him in 
the past four years.  She described him as "mean-spirited," 
and explained that she meant he is very moody.  She stated 
that "some days he's very happy, and then the next day he's 
very angry at the world."  She reported she noticed this 
change in him after they got married.  She also described him 
as being "short fused."  She reported that they go to 
church and might have their families over, but they seldom 
have other people over for dinner.  She reported that the 
Veteran is not around a lot of people.  

She noted that he had problems with anger and a short temper 
when he was working.  She stated that the Veteran would nod 
off at work sometimes because of his medical problems, and he 
would fly off the handle when his boss would say something to 
him about it.  He would get angry at his boss and his 
coworkers.  He reported that he has never had a physical 
altercation in the workplace.

She reported that he stays at home and, if he has to go to 
the store, he goes in, picks up what he needs, and leaves.  
In response to a question about whether she has ever heard 
him make comments about harming himself or someone else, she 
responded that "I've never heard him say that he would harm 
anyone else."  She reported that he has problems with his 
memory.

When asked about obsessive or ritualistic behavior, she 
reported that he has to have everything in the house straight 
and immaculate.  She noted that "if you have glasses, 
they've got to be lined up exactly and if they're not he's 
going behind you makin' sure they're straight."  She stated 
that if she leaves a spoon in the sink, he'll put it in the 
dishwasher and "If I have the spoon by the coffee pot, it's 
gotta be lined up a certain way."  The Veteran noted that he 
had to do things precisely in the military, such as putting a 
nut and bolt into a jet engine or loading a nuclear weapon.  
He feels that this behavior is a protective state for him.  

His wife reported that she and the Veteran went to counseling 
and have attended classes for working on their marriage at 
church.  The Veteran reported that his oldest son was in the 
Navy 13 years and "he probably understands me a little bit 
better."  He stated that he has "a strange relationship" 
with his younger son, who "thinks I'm half crazy."

The Veteran reported having had some thoughts of taking his 
life.  He reported that he wakes up some mornings and is just 
mad and does not know why.  He will wake up the next day and 
everything is good.  He noted that there were many racial 
problems in service and that people were attacked at night in 
their sleep.  His wife reported that he has almost beaten her 
up in his sleep.  

The Veteran's wife reported that they had to take the back 
roads on the way to the hearing so the Veteran would not have 
to deal with the traffic.  He reported suffering from anxiety 
and panic attacks all of the time.  He stated he gets 
frustrated quickly and does not have any more patience.  He 
noticed that he has not taken care of his body since he 
retired.  After three or four days, his wife will tell him to 
clean up because he smells.  He reported that he was used to 
being busy, working 16 or 17 hour days and, since he retired, 
he has a lot of time to think about his military service.

The Veteran and his wife reported that he goes to church and 
leaves after the sermon.  He stated that he was not there to 
socialize.  His wife noted that she will be talking to him 
about someone in their relatively small congregation and he 
will not know who she is talking about.  If his wife has to 
stay around afterwards for a meeting, he will go into her 
office and sit there until it is time to leave.  The Veteran 
reported that, on a typical weekend, he does not really leave 
the house, unless he needs to go to the store or to church.  
The Veteran's wife reported that she has two best friends and 
they will all get together for dinner and the Veteran will go 
and be cordial, but he does not have great conversations.  
The Veteran stated that he sometimes feels like a hermit and 
that he does not care to be around people.  He stated that he 
does not trust people, due to the racial environment in 
service when there were race riots and people were being 
beaten.  

Upon review of the medical evidence of record, the Board 
concludes that the Veteran's PTSD more nearly approximates 
the criteria for an initial 50 percent rating.  To summarize, 
the July 2007 VA examination report notes chronic sleep 
impairment and that the Veteran was generally sad, his mood 
was down, and he was near tears during interview.  These 
symptoms are characteristic of the 30 percent rating 
criteria.  

With respect to the 50 percent rating criteria, the Veteran 
was noted to have a hard time forming close emotional 
connections and loving feelings with other people; isolate 
himself; have low energy and motivation; have been married 
three times, with his first wife having left because of his 
irritability; attend church but not socialize with other 
members of the congregation; be a member of the Masons; go 
out to eat or to sporting events with his wife but rarely 
with other couples; camp and fish; have difficulty relating 
to people on the job; fall asleep at work two to three times 
per week; and have a restricted range of affect.  This record 
does not indicate that the Veteran satisfies the 50 percent 
criteria to the extent that he was found to have a reasonably 
good short term memory; no impairment in communication; no 
thought disorder in the sense of derailment, tangentiality, 
or circumlocution; and no impairment in thought processes.  
This record included reports of some suicidal ideation, which 
is listed under the 70 percent rating criteria, but the 
remainder of the symptoms and manifestations shown on 
examination did not satisfy the 70 percent criteria.  The 
Veteran was also not noted to have any of the 100 percent 
rating criteria, and it was expressly noted that there was no 
evidence of organized hallucinations or delusions.

The April 2009 VA examination report contained evidence of 
depressed mood, difficulty sleeping, anxiety, and trouble 
with short term memory, attention, and concentration, 
symptoms that most closely match those contemplated by the 30 
percent rating.  With respect to the 50 percent rating, the 
April 2009 VA examination report noted that the Veteran kept 
to himself; was irritable and angry (but did not exhibit 
unprovoked violence); had a depressed affect; continued to 
camp and fish by himself; and had an adequate relationship 
with one son but rarely talked with the other.  Inconsistent 
with the 50 percent rating were that the Veteran's cognitive 
functioning was within normal limits and there was no 
impairment of thought process or communication.  This report 
also indicated that the Veteran had no friends; had not 
attended a Masons meeting in four years, but that when he did 
go he would keep busy in order to avoid socializing; avoided 
social contact at church; and was wearing a worn sweat suit 
with bleach stains.  It is also, noted, however, that the 
Veteran was able to maintain personal hygiene and perform 
activities of daily living; there were no signs of thought 
disorder in terms of derailment, tangentiality, or 
circumlocution; there were no suicidal or homicidal ideation 
or intent; and there was no recent inappropriate behavior.  
None of the 100 percent rating criteria were reported, while 
it was noted that the Veteran did not have hallucinations or 
delusions. 

To summarize the September 2009 hearing testimony, the 
Veteran has memory problems that appear to be of a severity 
contemplated by the 30 percent rating criteria.  With respect 
to the 50 percent rating criteria, the Veteran was noted to 
be mean-spirited, moody, angry, and short-fused, but it was 
also noted that he had not engaged in physical violence; is 
not around a lot of people; gets along with his son who was 
in the Navy but has a strange relationship with his younger 
son; suffers anxiety and panic attacks often; and goes to 
church but does not socialize.  With respect to the 70 
percent rating criteria, it was noted that the Veteran would 
fly off the handle with his boss and coworkers; engaged in 
obsessive and ritualistic behavior; had some thoughts of 
taking his own life; wakes up angry sometimes and does not 
know why; has not taken care of his personal hygiene since he 
retired; feels like a hermit; and does not leave his house on 
a typical weekend, except to go to the store or church.  

In short, the evidence of record reflects that the Veteran's 
PTSD is manifested by the 50 percent rating criteria of 
flattened affect; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  It does not reflect the 50 percent 
rating criteria of circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking.  It appears that the Veteran's symptoms are of such 
severity as to result in reduced reliability and 
productivity.  

The record does show evidence of some 70 percent rating 
criteria, such as suicidal ideation; obsessional rituals; 
neglect of personal appearance and hygiene; and difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting).  However, it does not demonstrate speech 
that is intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and an 
inability to establish and maintain effective relationships.  

As such, the Board acknowledges that some of the criteria for 
a 50 percent rating have been met, and some of the criteria 
for a 70 percent rating have been met.  The Board further 
finds, however, that several significant 50 percent rating 
criteria have not been satisfied.  For example, the medical 
evidence of record does not demonstrate deficiencies in 
speech, judgment, thought processes, and long-term memory.  
The Board also finds that most of the 30 percent rating 
criteria and enough of the 70 percent rating criteria are 
shown to produce an overall level of disability that most 
closely resembles that which is described by the 50 percent 
criteria.  As such, the Board finds that a rating of 50 
percent, but no higher, is warranted.

The Board has considered whether the assignment of a staged 
rating is warranted.  See Fenderson, supra.  However, the 
Board finds that the disability picture described in the 
April 2009 VA examination report, while it does note some 
increase in the Veteran's isolative tendencies, and 
possibility in his irritability, is most appropriately rated 
as 50 percent disabling.  The analysis of the previous 
paragraph applies to the entire period on appeal.
 
In summary, the Board concludes that the evidence supports an 
initial rating of 50 percent, but that the preponderance of 
the evidence is against the claim for a rating of 70 percent 
or higher.  The benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application as there is not an 
approximate balance of positive and negative evidence.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990);
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Furthermore, the assignment of staged ratings is not 
warranted.  


III.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as ulcers, if such is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto stipulate the diseases for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Applicable regulations provide that a Veteran who served on 
active duty in Vietnam during the Vietnam era is presumed to 
have been exposed to Agent Orange or similar herbicide.  38 
C.F.R. § 3.307(a)(1)(6)(iii).  

The Board notes that 'service in Vietnam' includes service in 
the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to the 
country of Vietnam itself.  38 C.F.R. § 3.313.  However, the 
VA General Counsel has determined that the regulatory 
definition, which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic, requires that an 
individual actually have been present within the land 
boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that the term 
'service in Vietnam' does not include service of a Vietnam 
era veteran whose only contact with Vietnam was flying high- 
altitude missions in Vietnamese airspace.  See VAOPGCPREC 7- 
93.  A showing of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).




A.  Diabetes Mellitus

The Veteran has claimed entitlement to service connection for 
diabetes mellitus.  He essentially contends that service 
connection should be granted on a presumptive basis on the 
grounds that he actually set foot in Vietnam while in 
service.

Specifically, the Veteran contends that he spent time in Da 
Nang and Saigon beginning on October 13, 1972, on his way 
back to the United States on emergency leave to attend to his 
seriously ill son.  At his September 2009 hearing, the 
Veteran reported that he was in Da Nang roughly a day or a 
day and a half before he caught a flight to Saigon.  From 
Saigon he flew to Japan, from Japan to Alaska, and from 
Alaska to Travis Air Force Base.

The Veteran served aboard the USS Oriskany.  His service 
personnel records document that he was transferred to Navy 
Attack Squadron (ATKRON) 153 (VA-153) in April 1972 and that 
his sea duty commencement date was in June 1972.  The Veteran 
has submitted service department records reflecting that VA-
153 was a component of Air Wing Nineteen and was stationed 
aboard the USS Oriskany.  These records also reflect the 
assignment of a C1A "Trader" to the Oriskany.

On October 11, 1972, the Veteran's three-year-old son was 
placed on the seriously ill roster of the U.S. Munson Army 
Hospital at Fort Leavenworth, Kansas, after an asthma attack.  
The Veteran has submitted his son's medical records to 
confirm this medical emergency.

The Veteran has stated that the USS Oriskany was stationed at 
Yankee Station at the time of his son's illness.  The 
Chronology of Events from the Oriskany's Commanding Officer 
verifies that the Oriskany was conducting Special Operations 
at Yankee Station from October 8 to October 31, 1972.  
Information from the United States Navy reflects that Yankee 
Station was approximately 150 nautical miles east of Da Nang.  

The Veteran asserts that he was sent travel orders and 
emergency leave orders in October 1972 via the American Red 
Cross, and that these orders allowed him to return to his 
son.  The Veteran attempted to obtain copies of these orders 
from the Red Cross in October 2005 but was informed that 
these records are not available.  

He states that he was launched off the USS Oriskany into Da 
Nang on October 13, 1972, on a C-1A Trader.  He notes that 
"The C-1 Trader or Carrier on Board Delivery (COD) was used 
to deliver mail, cargo, delivery of personnel for duty at sea 
and off to return back stateside for leave and separation."  
He then lived in a transit barracks until he was able to get 
on a flight to Saigon.  The Veteran's service personnel 
records reflect that he was transferred from ATKRON 153 on 
October 13, 1972, and that he was received for temporary duty 
at the Naval Air Station in Lemoore, California on October 
26, 1972.  These records also reflect that he returned to 
duty with Attack Squadron 153 in April 1973, and that he was 
stationed there until January 1976.  

Thus far, the Board notes that the Veteran's contentions with 
respect to his duty station, his son's medical emergency, and 
his receipt for temporary duty in California have been 
corroborated by records received from the Navy and by the 
Veteran's service personnel records.  The resolution of the 
claim at hand therefore depends upon demonstrating that the 
Veteran set foot in Vietnam on his way from Yankee Station to 
California.

The Veteran has submitted personal statements from his ex-
wife, his aunt, and his father corroborating that the Veteran 
informed them his return home involved layovers in Da Nang 
and Saigon.

The Veteran has also submitted his own research demonstrating 
that the Oriskany was equipped with C1A Traders and that it 
had COD service.  His research also verifies a C1A range of 
1000 miles and room for 8 passengers, and that COD aircraft 
would also take soldiers stateside for leave or separation.  
Another resource submitted by the Veteran identifies Da Nang 
as the fuel stop for the C-1s en route to and from Yankee 
Station.

While the Veteran has been unable to obtain evidence that 
expressly documents his flights home, he has provided 
information demonstrating that it is at least as likely as 
not that he set foot on land in Vietnam in the course of his 
trip home.  The Board first notes that it finds the research 
and testimony that has been supplied on this matter to be 
highly credible and persuasive in the matter at hand.  The 
service department records by themselves establish that the 
Veteran was sent from Vietnam to California for a temporary 
assignment at the time of his son's serious illness.  These 
records also place the Veteran's ship at Yankee Station at 
the time of his reassignment and reflect that C1A Traders 
were assigned to the Oriskany.  The Veteran's independent 
research verifies that C1s flying out of Yankee Station were 
sent to Da Nang.  The Board further notes that, while the 
service department records were unable to expressly verify 
that the Veteran flew on a C1A Trader from Yankee Station to 
Da Nang, none of these records disprove his claim.  

Considering all of the information laid out above, the Board 
concludes that it is at least as likely as not that the 
Veteran set foot in Vietnam on his way home from Yankee 
Station in October 1972.  Therefore, having resolved doubt in 
favor of the Veteran, the Board finds that entitlement to 
service connection for diabetes mellitus is warranted on a 
presumptive basis, and the benefit sought on appeal is 
granted.

B.  Pseudofolliculitis Barbae

The Veteran has also claimed entitlement to service 
connection for pseudofolliculitis barbae, which he contends 
developed as a result of being required to shave during boot 
camp.  He testified that he was given a powder called Magic 
Shave to try to address this problem, but he was not given a 
shaving profile.  He testified that he grew a mustache and 
beard as soon as it was allowed.  He also testified that he 
was diagnosed with fever bumps (due to stress) and razor 
bumps while in the Navy. 

The Board has thoroughly reviewed the Veteran's service 
treatment records, but unfortunately cannot find evidence to 
corroborate that the Veteran was treated for 
pseudofolliculitis barbae during service.  

The Veteran's January 1972 enlistment examination report 
shows that his head, face, neck, scalp, and skin were 
clinically normal upon entrance into service.  The Veteran 
reported on the January 1972 enlistment medical history 
report that he did not currently have, and had never had, a 
skin disease.  The December 1975 separation examination 
report indicates that the Veteran's head, face, neck, scalp, 
and skin were clinically normal upon his separation from 
service.  The separation examination report did note a 
birthmark on the lateral side of the Veteran's right leg, and 
it also noted that he complained of back trouble, knees 
popping and clicking, and weak ankles.  A thorough review of 
his service treatment records revealed no medical record 
reflecting that the Veteran ever complained of or sought 
treatment for symptoms associated with pseudofolliculitis 
barbae during service.  

In terms of a current disability, the Veteran's May 2004 
Agent Orange examination record notes that the Veteran 
reported having had razor bump dermatitis since military 
service.  This statement, however, was made following his 
claim of service connection, which was filed in October 2003.  
Pseudofolliculitis barbae was noted on a June 2001 private 
medical record.  The record does not contain any earlier 
post-service medical evidence of pseudofolliculitis barbae, 
and the Veteran testified at his September 2009 hearing that 
he could recall neither the military nor VA having sent him 
to a dermatologist.  There is no doctor's opinion of record 
linking the Veteran's pseudofolliculitis barbae to service. 

In short, the only competent evidence of record establishing 
a link between the Veteran's pseudofolliculitis barbae and 
his military service comes from the Veteran's own testimony 
of in-service disability and continuity of symptomatology.  

The Board notes that, a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and 'may provide 
sufficient support for a claim of service connection.'  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at 
hand, the Veteran is competent to testify to the razor bumps 
he noticed during service.  The competency of an individual 
to testify, however, must be distinguished from the 
credibility of the testimony.

Under Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. 
Cir. 2006), the Board may not find that a claimant's report 
of in-service symptoms lacked credibility solely because 
there was no objective medical evidence corroborating those 
symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, it is relying on the fact that the December 
1975 separation examination report affirmatively finds that 
the Veteran's head, face, neck, scalp, and skin were 
clinically normal at the time of his separation from service; 
that the Veteran failed to report such problems at 
separation; that there is no documentation of pertinent 
symptomatology for 25 years following service; and that the 
December 1975 separation examiner was thorough enough to 
document a birthmark on the Veteran's leg but failed to 
document any evidence of pseudofolliculitis barbae.  For 
these reasons, while the Veteran's statements are within his 
competence to make, the Board ultimately finds the assertions 
of a continuity of symptomatology since service not credible.

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for 
pseudofolliculitis barbae.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.

C.  Bilateral Pes Planus

The Veteran has also claimed entitlement to service 
connection for bilateral pes planus, which he essentially 
contends occurred while he was marching during boot camp.  

As with the pseudofolliculitis claim discussed above, the 
Veteran's service treatment records contain no evidence of 
pes planus.  Specifically, his feet were assessed as 
clinically normal upon entrance into service, as recorded on 
the January 1972 entrance examination report, and he noted on 
the January 1972 entrance medical history report that he did 
not have a history of, or any current, foot trouble.  
Likewise, the December 1975 separation examination report 
indicates that the Veteran's feet were clinically normal.  
While the Veteran's service treatment records do reflect that 
he was treated for ankle disabilities while in service, there 
is no indication that he ever complained of or sought 
treatment for a foot disability.  

Nor do the Veteran's service treatment records corroborate 
his September 2009 hearing testimony that he was given arch 
supports, and was possibly given shots and had his feet taped 
up, while in service.  A December 1973 record does, however, 
note that the Veteran's division officer needed medical 
department approval for flight deck boots.  This record 
further notes that the Veteran's left ankle was swollen and 
that he appeared to have a moderate inversion sprain.  The 
Veteran reported having a problem with twisted ankles, and he 
was prescribed Ace wrap and hot soaks.

Following his separation from service, a December 2004 VA 
examination report diagnoses mild pes planus bilaterally, 
right greater than left.  Because this condition was 
diagnosed in the course of an ankle examination, no etiology 
opinion was provided.  The ankle etiology opinion ends by 
stating that "In the service he was prescribed flight boots 
for extra support to his ankles per his service medical 
records.  He was also seen by podiatry secondary to weak 
arches."  The Board notes that it is unclear whether the 
examiner is observing that the Veteran was seen by podiatry 
for weak arches in service.  Nonetheless, the Board can find 
no documentation of the Veteran having been treated for weak 
arches during service.  A February 2006 private medical 
record diagnoses the Veteran's foot disability as being most 
consistent with plantar fasciitis, but noted that it may have 
a component of associated neuropathy.  

As with the pseudofolliculitis barbae claim decided above, no 
medical professional has opined as to the etiology of the 
Veteran's bilateral pes planus.  The Board finds, however, 
that the Veteran is competent to report having had arch 
problems while in service.  See Jandreau, supra.  
Nevertheless, the Board further finds that the Veteran's 
testimony is not credible given the negative separation 
examination report, the lack of complaints of foot problems 
on separation, and the absence of medical evidence of 
treatment for a foot disability for more than 28 years 
following service.  In this regard, the Board finds it 
unlikely that the Veteran would have reported back, knee, 
and, in particular, ankle symptomatology without mentioning 
symptoms of a foot disability.  

As discussed in connection with the pseudofolliculitis barbae 
claim, the pes planus claim can be distinguished from 
Buchanan because the case at hand contains the clinical 
findings of a medical professional who examined the Veteran 
upon separation from service and affirmatively found that his 
feet were clinically normal at that time.  The Veteran's 
claim that he had pes planus during service is thus directly 
contradicted by the contemporaneous medical evidence of 
record at the time of his separation from service.

In short, the Board finds that a preponderance of the 
evidence of record is against granting entitlement to service 
connection for bilateral pes planus.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert, supra.  
Accordingly, the claim must be denied.

D.  Acid Reflux Disease

The Veteran has also claimed entitlement to service 
connection for acid reflux disease, which he contends 
developed secondary to his service-connected PTSD.  The 
Veteran has also advanced a theory of direct service 
connection, as he noted at his July 2008 VA examination that 
his symptoms began approximately 30 years ago and testified 
at his September 2009 hearing that his symptoms began right 
after he left service, possibly around 1978.

The Veteran's service treatment records do not demonstrate 
that the Veteran suffered from acid reflux during service.  
Specifically, no pertinent clinical abnormalities are noted 
on the Veteran's January 1972 and December 1975 entrance and 
separation examination reports, and the Veteran reported no 
past or current stomach trouble of frequent indigestion on 
the January 1972 entrance medical history report.  His 
service treatment records do not reflect that he ever 
complained of or sought treatment for symptoms of acid 
reflux.  

Following service, a July 1999 private medical record 
suggests that the Veteran had been diagnosed with acid reflux 
approximately three years earlier, which would have been 
approximately 20 years following his separation from service, 
and gives no indication that the Veteran reported having 
suffered from these symptoms for over two decades.

As noted above, direct service connection requires evidence 
of an in-service disability or evidence of a chronic 
disability such as ulcers within one year of separation from 
service.  The Veteran is competent to testify to having 
experienced symptoms associated with acid reflux shortly 
following his separation from service.  See Jandreau, supra.  
To the extent the Veteran is asserting that he did not 
experience acid reflux in service - a testimony that is 
consistent with the lack of acid reflux complaints or 
treatment in the service treatment records, the negative 
separation examination report, and the express denial of 
stomach troubles or frequent indigestion upon separation - 
direct service connection cannot be established.

To the extent that consideration of presumptive service 
connection based on ulcers is appropriate, the Board notes 
that, while the Veteran is competent to describe stomach 
problems right after his separation from service, he is not 
competent to diagnose any such symptoms as evidence of 
ulcers.  See Jandreau, supra.  Therefore, this is not a case 
in which the appellant's lay beliefs alone can serve to 
establish any association between the Veteran's military 
service and the disability on appeal.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

There is no competent medical evidence of record to support a 
finding that the Veteran had developed ulcers in the year 
following service.  The Veteran has not indicated that he was 
actually diagnosed with ulcers in the year following his 
separation from service, and he has not submitted a statement 
from a medical expert concluding that he was suffering from 
ulcers during that presumptive period.  Therefore, 
presumptive service connection is not warranted.

The Veteran has also claimed that his acid reflux disease is 
due to his PTSD.  There are two medical opinions of record 
that address this question. 

The first is a July 2008 VA esophagus and hiatal hernia 
examination report.  The physician who conducted this 
examination noted that the Veteran reported that he had 
experienced pain in his abdomen, hematemesis, and a burning 
sensation in his throat with choking at night while he was 
supine for approximately 30 years.  He reported that he tried 
several medications, but they did not help.  He underwent a 
fundoplication in 1998 or 1999.  Since that procedure, he 
reported that he vomits less frequently.  However, he still 
complains of burning pain in his stomach and radiation of the 
pain up into his esophagus.  He reported having heartburn 
approximately three times per week, sleeping with his head 
elevated, and maintaining a diet devoid of alcohol, orange 
juice, caffeinated beverages, and tobacco.  He also avoids 
large meals or eating within three hours of bedtime.  He 
noted that stress will tend to cause his symptoms of 
heartburn.  He denied dysphagia but did complain of pyrosis 
and epigastric pain.  He denied hematemesis, melena, or 
reflux of regurgitation since his surgery.  He has nausea 
three to five times per week but denied vomiting.  In 
addition to changes in his diet, the Veteran reported taking 
omeprazole 20 mg daily and Mylanta as needed.  He had no 
history of esophageal trauma and stated this condition does 
not affect his occupational functioning or his activities of 
daily living.  He had no history of gastrointestinal 
malignancy.

On examination, the Veteran's abdomen was soft, obese, and 
nontender with normoactive bowel sounds and no organomegaly.  
There were no signs of anemia on examination.

The examiner diagnosed hiatal hernia, postoperative, with 
symptoms consistent with acid reflux.  The examiner opined 
that the Veteran's hiatal hernia and acid reflux are not as 
likely as not caused by or aggravated by his PTSD.  She 
stated that "[a]n extensive review of the medical literature 
indicates that there are no published peer reviewed articles 
indicating that acid reflux or hiatal hernia are caused or 
aggravated by post-traumatic stress disorder."

The second opinion appears in an April 2009 written by Dr. 
M.L.M., the Veteran's private physician.  This opinion notes 
that the Veteran was being seen for type II diabetes, 
hypertension, hyperlipidemia, esophageal reflux, 
osteoarthritis, depression, anxiety, and PTSD.  The physician 
opined, in pertinent part, that "I also think that [the 
Veteran's] esophageal reflux could be related to his PTSD."  
The physician noted that "It is known that memories of bad 
experiences can trigger excessive gastric hyperstimulation."  
It was further noted that, for this reason, the Veteran had a 
Nissen fundoplication done in 1999.  A 2005 
esophagogastroduodenoscopy (EDG) showed gastritis.  It was 
noted that the Veteran is currently taking omeprazole.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board finds that the preponderance of the probative 
evidence of record in this case weighs against the Veteran's 
claim.  While both etiology opinions are based on an 
examination of the Veteran and a review of the pertinent 
medical literature, the opinion provided by the private 
physician merely asserts that there "could be" a link 
between the Veteran's acid reflux and his PTSD.  Any link 
that this statement asserts between the Veteran's PTSD and 
his acid reflux is too speculative by its very terms to 
constitute persuasive evidence of a relationship between 
these two disabilities.  See Bostain v. West, 11 Vet. App. 
124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as 'could 
have been' is not probative).  

The VA examiner, on the other hand, found that "the 
veteran's hiatal hernia and acid reflux are not as likely as 
not, caused by or aggravated by his post-traumatic stress 
disorder."  The examiner justified her opinion by noting the 
absence of peer reviewed articles indicating that PTSD may 
cause or aggravate arid reflux or hiatal hernia.  The Board 
finds this etiology opinion to be highly probative, as it 
demonstrates review of the Veteran's medical history and 
extensive review of medical literature.  

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for acid reflux, to include as secondary to 
service-connected PTSD.  As the evidence preponderates 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to a 50 percent evaluation, but no more, for 
service-connected PTSD is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides, is granted.

Entitlement to service connection for pseudofolliculitis 
barbae is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for acid reflux disease, to 
include as secondary to service-connected PTSD, is denied.


REMAND

The Veteran has claimed entitlement to service connection for 
sinusitis, which he essentially contends was incurred in 
service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

With respect to the first McLendon requirement, the Board 
notes that a May 2006 VA medical record reflects that the 
Veteran has been diagnosed with allergic rhinitis, and the 
Veteran testified at his September 2009 hearing that he takes 
Claritin.  The Veteran's service treatment records reflect 
that he was treated for sinus problems in May 1972, September 
1972, March 1974, and September 1975, which satisfies the 
second McLendon requirement.  

As noted above, the threshold for establishing the third 
McLendon requirement is low.  In the case at hand, the Board 
finds that this threshold is satisfied by a statement that 
was submitted by the Veteran in June 2004 in which he 
testified to the chronicity of this disability since service.  

However, there is insufficient evidence to decide this claim, 
as there is no competent medical opinion of record with 
respect to the etiology of the Veteran's current disability.  
Therefore, before this claim may be properly decided, a 
remand for a VA examination and an etiology opinion is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination to determine whether any 
current sinus condition was incurred in or 
aggravated by the Veteran's military 
service.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All 
findings should be reported in detail.  

The examiner should diagnose any pertinent 
pathology found.  As to any sinus 
disability identified on examination, the 
VA examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current disability was incurred or 
aggravated as a result of the Veteran's 
military service.  Any opinion expressed 
must be accompanied by a complete 
rationale.

2.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


